 LOCAL 1'61092.Local 47 and theInternationalUnionare labor organizationswithin themeaningof Section2.(5) of the Act.3.By entering into,maintaining,and enforcing agreements, arrangements, orpractices requiringmembershipin, orreferral from, Local 47 as a condition of em-ployment,members receiving preference,and by otherwisediscriminating in favorof Local 47 members overnonmembers in conditionsof employment,RespondentCompany and the Employer Associationhave engaged in and are engaging in unfairlabor practiceswithin themeaning of Section 8 (a) (1) and(3) of the Act, andLocal 47 andthe InternationalUnion haveengaged in and are engaging in unfairlabor practiceswithin themeaning of Section 8(b) (1) (A) and (2) of. the Act.4.By discriminating in regardto thehire and tenure of employmentof RobertEley, Respondent Company hasengaged in and is engaging in unfair labor practiceswithinthe meaning of Section 8 (a) (1) and(3) of the Act.5.By causing RespondentCompanyto discriminate against RobertEley in thehire and tenure of his employment,Local 47 and theInternationalUnion have en-gaged in and are engaging in unfair labor practices within the meaning of Section8 (b) (1) (A)and (2)of the Act.6.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce withinthemeaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]Local 16, International Longshoremen's and Warehousemen'sUnionandDenali-McCray Construction Company.Case No.19-CD-P6.Juke 7, 1957DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceedingarisesunder Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) of.Section 8 ' (b), the Board is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shallhave arisen...."On September 27, 1956, Denali-McCray Construction Company,herein called Denali-McCray, filed a charge with the Regional Directorfor the Nineteenth Region alleging that Local 16, International Long-shoremen's and Warehousemen's Union, herein called the ILWU, hadengaged in and was engaging in certain unfair labor practices withinthe meaning of Section 8 (b) (4) (D) of the Act. It was charged insubstance that the ILWU had induced and encouraged employees ofDenali-McCray to engage in a strike or a concerted refusal to workwith an object of forcing or requiring the Company to. assign certainduties to members of the ILWU rather than to the Company's ownemployees who are members of the AFL-CIO Building Trades Unions,'including the International Union of Operating Engineers, Local 302,herein called the Operating Engineers, which intervened in the instantproceeding on behalf of the Building Trades Unions.Thereafter, pursuant to Section 10 (k) of the Act and Sections:102.71 and 102.72 of the Board's Rules and Regulations, the Regional118 NLRB No. 12. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector investigated the charge and provided for a hearing upon due.notice to all the parties.The hearing was held before Charles M..Henderson, hearing officer, on November 1, 1956, at Juneau, Alaska..All the parties appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto adduce new evidence bearing on the issues; The rulings of the hear-ing officer made at the hearing are free from prejudicial error and.are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and Members.Rodgers and Bean].Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.The business of Denali-McCrayDenali-McCray, a joint venture of Elmer H. Elwin, d/b/a DenaliEngineering Company, and A. Walter McCray, d/b/a McCray MarineConstruction Company, is engaged in the construction of the Juneau-Douglas High School at Juneau, Alaska.During the year endingJuly 2, 1957, Denali-McCray and its subcontractors plan to purchasefrom points outside the Territory of Alaska materials valued at$500,000 and $400,000, respectively.We find that Denali-McCray isengaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction in this case.2.The labor organizationsThe ILWU and the Building Trades Unions are labor organizationswithin the meaning of the Act.3.The disputea.The FactsThe dispute we are asked to determine concerns the conflicting claimsof the ILWU and the Building Trades Unions over the work ofunloading a barge at two sites on the Gastineau Channel.As noted above, Denali-McCray is constructing a high school inthe Juneau area.'Virtually all the materials for this project have beentransported by barge.The Lemon Creek Sand & Gravel Company,a subcontractor of Denali-McCray, unloaded the first two barges at theJuneau subport with employees who were members of the ILWU. Forreasons of economy, Denali-McCray decided to bring the third barge1 The construction site, which is located in the northerly portion of the city of Juneau,north of the bridge connecting Juneau with Douglas Island, is bounded by Glacier Ave-nue and the Gastineau Channel. LOCAL 16111to the construction site and have the unloading done by its ownemployees who belong to the Building Trades Unions which have acollective-bargaining contract-theAlaskaMaster Labor Agree-ment-with the Associated General Contractors of America of whichDenali-McCray is a member.2However, when the third barge ar-rived at the port of Juneau on or about Tuesday, September 11, 1956,the barge was drawing too- much water to permit it to proceed to,the Douglas Island side of the Gastineau Channel where there is animprovised ramp of the Glacier Concrete Products, Inc., herein calledGlacier, a subsidiary of the Denali Engineering Company.Accordingly, in order to have its load lightened, the barge was placed at theJuneau city dock where the city dock superintendent informed Ed-ward C. Reiter, project engineer for Denali-McCray, that the city'scontract with the ILWU required the use of employees who weremembers of that organization to "offload" any vessels tied up at thecity dock.Thereupon Reiter on Thursday, September 13, with thepermission of Ferrall W. Campbell and Bob Yaden, officials of theBuilding Trades Unions, arranged with Joseph M. Guy, presidentof the ILWU, to have that organization provide longshoremen onFriday, September 14, to transfer a part of the deckload from the:large oceangoing barge to a small wooden barge. The longshoremenwere paid off on Saturday morning for the previous day's work, ant!on Monday afternoon, September 17, the small barge was broughtto the Glacier location.Guy testified that it was his "understanding" that the longshoremenwould be called by Reiter to finish the unloading of the barge but"couldn't say for sure"' that Reiter actually made a statement to thateffect.Guy then indicated that after learning of a rumor that mem-bers of the Building Trades Unions would be used instead of ILWUmembers, he asked Reiter whether or not the latter planned to hirethe longshoremen and was given the reply, "Maybe.We'll see."How-ever, according to Reiter's testimony it would appear that Guy wasinformed of Reiter's intent not to use longshoremen beyond Fridayand that Denali-McCray was bound by the Alaska Master Labor Agree-ment to use its own Building Trades employees for the unloading thatremained once the barge was removed from the Juneau city dock.'On Tuesday morning, September 18, the ILWU, with the purpose ofhaving Denali-McCray "give . . . back" the jobs to the longshoremen,commenced picketing at Glacier, displaying signs reading in substance,"ILWU Local 16 locked out by Denali-McCray." Some employeesrefused to cross the picket line.The work of partially unloadingthe barge at Glacier was done with Denali-McCray employees by2 The Building Trades Unions have not been certified by the Board as the bargainingagent of the employees of Denali-McCray.3 The ILWU has not been certified as the bargaining agent for the employees of Denali.McCray and does not have a collective-bargaining contract with this Company. 112DECISIONS Or NATIONAL LABOR RELATIONS BOARDFriday, September 21. The picketing by the ILWU was transferredacross the Gastineau Channel to the construction site when the bargewas brought there for the completion of the unloading by Denali-McCray's employees on Monday, September 24.Upon the departureof the barge from the site that day, the signs were changed to read,"Denali-McCray unfair to ILWU Local 16," and the picketing con-tinued until Wednesday, September 26, at which time the ILWU wasserved with a restraining order from Territorial court in Juneau.enjoining the picketing which thereupon was discontinued.b.Contentions of the PartiesDenali-McCray contends that by the above conduct the ILWUviolated Section 8 (b) (4) (D) of the Act. Both Denali-McCray,which denies that it orally agreed with the ILWU to have members,of that organization complete the unloading at Glacier and the con-.struction site, and the Operating Engineers take the position that thiswork was assigned to members of the Building Trades Unions in.accordance with general practice based on the terms of the AlaskaMaster Labor Agreement. They rely particularly on article I whereinthe signatory contractors recognize the Building Trades Unions "asexclusive representatives of all laborers and mechanics employed onall their construction work in the Territory of Alaska."The ILWUcontends that the Agreement applies to construction work but notto longshore tasks which are usually performed by ILWU members.The ILWU argues further that Denali-McCray orally agreed withthe ILWU that its longshoremen members would complete the un-loading which they began at the city dock.c.Applicability of the StatuteIn the present proceeding under Section 10 (k) of the Act, the Boardis required to find that there is reasonable cause to believe that Section.8 (b) (4) (D) has been violated before proceeding with a determina-tion of the dispute out of which the alleged unfair labor practicehas arisen.It is clear that the ILWU, by means of its picketing, induced and.encouraged employees to cease work in order to compel Denali-McCrayto assign the disputed work to ILWU members rather than to Denali-McCray's own employees who belong to the Building Trades Unions.We therefore find there is reasonable cause to believe that the ILWUthereby violated Section 8 (b) (4) (D).We further find that the:dispute involved in this proceeding is properly before us for deter-mination under Section 10 (k) of the Act.'6withthe recent decision ofthe Court of Appeals for the ThirdCircuit. l'.1,R.U. v. UnitedAssociationof Journey-men and Apprentices etc. (FrankW.Hake),39 LRRDI 2629(March 1957),we mustrespectfully disagree with the decision of that court. LOCAL 16113d.Merits of the DisputeIt is well established that an employer is free to make work assign-ments without being subject to strike pressure of a labor organizationseeking work for its members, unless the employer thereby is failingto conform to an order or certification of the Board, or unless the em-ployer is bound by an agreement to assign the disputed work to theclaiming union.'As the ILWU has no such order or certification, thereremains for consideration in determining this dispute the ILWU'scontention that it had a right to the disputed work by virtue of customas well as its oral agreement with Denali-McCray.As noted above, thetestimony of Reiter, the Denali-McCray project manager, and Guy,the ILWU representative, is in conflict concerning their discussionwith respect to the disputed work.The Board has held that a writtencontract offered as a defense by a respondent in a 10 (k) proceedingmust be unambiguous in its terms.' In the instant case, accepting_Guy's version of his conversation with Reiter, without, however, re-solving the conflict in testimony, we are unable to conclude that theILWU and Denali-McCray had reached an unambiguous understand-ing with regard to the unloading of the barge after it was moved fromthe Juneau city dock.A fortiori,the requirement that a written con-tract be unambiguous is equally applicable to any oral understanding.Moreover, where, as here, a union with no bargaining or representa-tive status makes demands on an employer for the assignment of workto the exclusion of the employer's own employees who are performingthe work, we have held that the question of tradition or custom inthe industry is not a governing factor.'We therefore find that the ILWU is not entitled by means pro-scribed by Section 8 (b) (4) (D) to force or require Denali-McCrayto assign the disputed work to its members.However, we are not bythis action to be regarded as "assigning" the work in question to theBuilding Trades Unions as we are not passing on their rights underthe Alaska Master Labor Agreement .8s General Drivers,Warehousemen and Helpers,Local Union No.968,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen,and Helpers of America,AFL-CIO;and Houston Building and Construction Trades Council,AFL-CIO (Farnsworth & Cham-bers Co., Inc.),115 NLRB 617, 620.e Local 675,International Union of Operating Engineers,AFL-CIO, andits Interna-tionalRepresentative,D. B. Hudson (Port Everglades Terminal Company, Inc.),116NLRB 27.7SeeInternational Hod Carriers, Building and Common Laborer'sUnion of America,Local .#231, AFL, andHarold Hill,itsBusiness Representative(Middle States Tele-phone Company of Illinois),91 NLRB 598,603, and cases cited in footnote 13 therein.8International Hod Carriers,Building and Common Laborer'sUnion of America,Local#231, AFL,and Harold Hill,its Business Representative(Middle States Telephone Com-pany of Illinois),supra,at 604.4 5 05 5 3-5 8--vol. 118-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEUpon thebasisof the foregoing findings of fact, and upon the entirerecord in this case, the Board makes the following determination ofdispute, pursuant to Section 10 (k) of the Act:1.Local 16, International Longshoremen'sandWarehousemen'sUnion and its agents are not and have not been entitled, by meansproscribed by Section 8 (b) (4) (D) of the Act, to force or requireDenali-McCray Construction Company to assign the work of unload-ing bargesat the sites on the Gastineau Channel to its members ratherthan to Denali-McCray's own employees who are members of theBuilding Trades Unions.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, Local 116, International Longshoremen's andWarehousemen's Union and its agents shall notify the Regional Di-rector for the Nineteenth Region in writing whether or not they willrefrain from forcing or requiring Denali-McCray Construction Com-pany, by means proscribed by Section 8 (b) (4) (D) of the Act, toassignthe work in dispute to members of Local 16, InternationalLongshoremen's and Warehousemen's Union rather than to employeesof the Denali-McCray Construction Company.Borden's Dairy Delivery Company, a Division of The BordenCompany,d/b/a Borden's Capital Dairy; Carnation Company;Challenge Cream & Butter Association,a co-operative; FrankInderkum,d/b/a Inderkum's Dairy; Warren A. and Fred A.Taylor,d/b/a Taylor's Dairy; Crystal Cream&Butter Com-panyandOffice Employees International Union,Local 29, AFL-CIO, PetitionerCarnation CompanyandOffice Employees International Union,Local29, AFL-CIO, PetitionerChallenge Cream & Butter Association,a co-operativeandOfficeEmployees International Union, Local29, AFL-CIO,PetitionerBorden's Dairy Delivery Company, a Division of The BordenCompany, d/b/a Borden's Capital DairyandOffice EmployeesInternational Union,Local 29, AFL-CIO,Petitioner.Cases Nos.20RC 3237, 2O-RC-3238, 2O-RO-3239, and 20-RC-3240. June 7,X957DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct,. ahearing* was held beforeRobert J. Scolnik,hearing118 NLRB No. 10.